         Case 8:15-cv-03063-PWG Document 45 Filed 09/04/19 Page 1 of 1

                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                 *
JUAN FLORES, et al.,
                                                 *

       Plaintiffs,                               *

v.                                               *       Case No.: PWG-15-3063

ENVIRONMENTAL TRUST                              *
  SOLUTIONS, INC., et al.,
                                                 *
       Defendants.
*      *     *     *          *       *      *       *      *       *       *       *      *      *

                                            ORDER

       In accordance with this Court’s Show Cause Order of August 14, 2019, ECF No. 44, and

based on Plaintiffs’ failure to respond by August 28, 2019, it is, this 4th day of September, 2019,

hereby ORDERED that

       1. This case IS DISMISSED without prejudice, for failure to prosecute the claims against

           Defendants Gbomai Bestman-Johnson and Bodger Johnson; and

       2. The Clerk SHALL CLOSE the case.1




                                                     ___/S/________________
                                                     Paul W. Grimm
                                                     United States District Judge




1
 In light of this Order, defense counsel’s request to file a motion to withdraw as counsel, ECF
No. 43, appears moot. If that is not the case, counsel may file a motion to withdraw that
complies with this Court’s Local Rule 101.2(b).
